Name: Council Regulation (EEC) No 3936/90 of 20 December 1990 fixing, for 1991, certain measures for the conservation and management of fishery resources , applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 378 / 85 COUNCIL REGULATION (EEC) No 3936/90 of 20 December 1990 fixing, for 1991 , certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, tory species , for which catch possibilities are granted, should be laid down , whereas the limits concerning the zones and the periods of fishing of these vessels are laid down by Article 351 (2), (3 ) and (4) of the Act of Accession; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Regulation (EEC) No 2241 / 87 ( ! ), as amended by Regulation (EEC) No 3483 / 88 (2), as well as to the specific detailed rules drawn up in accordance with the second subparagraph of Article 351 (5 ) of the Act of Accession, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 351 thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Article 351 of the Act of Accession , it is for the Council to fix the fishing possibilities and the corresponding number of Community vessels which may fish in the waters referred to in that Article ; Whereas these possibilities are determined, with respect to pelagic species not subject to the system of total allowable catches (TACs) and quotas , other than highly migratory species, on the basis of the situation of the fishing activities of the Member States apart from Spain, in Portuguese waters for the period prior to accession ; whereas there is a need to ensure stock conservation , taking account moreover of the limits placed on fishing by Portuguese vessels for similar species in waters of the Member States , apart from Spain; Whereas , for 1991 , no fishing possibilities for species not subject to TACs and quotas are granted to Portugal in the waters of the Member States apart from Spain; Whereas the specific conditions governing the fish ­ ing activities of vessels exploiting stocks of highly migra ­ Article 1 The number of vessels flying the flag of a Member State , other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Portugal , as provided for in Article 351 of the Act of Accession and the procedures for access , shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1991 . It shall be applicable until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member Sates . Done at Brussels , 20 December 1990. For the Council The President P; BUKMAN (!) OJ No L 207 , 29 . 7 . 1987 , p. 1 . (2 ) OJ No L 306 , 11 . 11 . 1988 , p . 2 . No L 378 / 86 Official Journal of the European Communities 31 . 12 . 90 ANNEX EEC  PORTUGAL Species Quantity(tonnes) Zones { l ) Authorized fishing gear Total number of vessels (3 ) Period of fishing authorization Albacore tuna (Tbunnus alalunga) Unlimited X and CECAF Troll line 110 (France) (2 ) Between 2 June and 28 July Tropical tuna Unlimited X (to the south of 36 °30' N) CECAF (to the south of 31 ° N and to the north of 31 ° N to the west of 17 °30' W) All except gill-nets Unlimited Year round OtKer (Thunnidae) Unlimited IX All except gill-nets Unlimited Year round ( 1 ) Waters falling under the sovereignty and within the jurisdiction of Portugal . (2 ) Not exceeding 26 m in length between perpendiculars. (3 ) Authorized to carry out fishing activities simultaneously .